                             Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 1 of 13


                            LAGOMARSINO LAW
                      1
                            ANDRE M. LAGOMARSINO, ESQ.
                            Nevada Bar No. 6711
                   2
                            3005 W. Horizon Ridge Pkwy., Suite 241
                   3 ll Henderson, Nevada 89052
                     ll Telephone: (702) 383-2864
                   411 1-gr-,im;lpa
                       Facsimile:('7(171
                                    (702)1521-11(IA<
                                          383-0065
                   s 11 AML@la,gomarsino!a,w.com
                            Attorney for Plaintiff Luis Ponce
                   6
                                                              UNITED STATES DISTRICT COURT
                   7
                                                                    DISTRICT OF NEVADA
                   8

                   9
                             LUIS PONCE, an individual, and ON BEHALF i CASE NO:
     N
     In
     0
                             OF OTHERS SIMLARLY SITUATED;
     Cl's
     m           a"
      ,          10
     'lj
      <
      ;€In,                                      Plaintiffs,                           COMPLAINT AND JURY DEMAND
      u0
     2:411
      -l"l

      Om
      yl"-
                                                     V.
   11)N
( al:l O 'a
:S:
r.  ffl p
( C: h
     Q      M
<:cay
Q =- 'i                      BUNGA BUNGA LLC a domestic limited-
   rUl3
O ", j l)jl liabilitycompany;
                                                Defendant.



                                    Plaintiff, LUIS PONCE (hereinafter "Plaintiff' or "MR. PONCE"), individually and on be]
      ':!u
      00
      N 0        s -
     ';gal/

     =ffl   "ll of all others similarly situated, by his attorney ANDRE M. LAGOMARSINO, ESQ., o:
      ?     ?.   11



     j,; ,'
     :H"18
     k
     In
     0
     0
                            LAGOMARSINO LAW, upon personal knowledge as to himself and upon information and belief asi
     l"l
                 19
                          ll to other matters, hereby alleges and states as follows:
                 20 11
                                                                      NATURE OF ACTION
                 21

                 22111. ThisisacollectiveactionandisbroughtpursuanttoSection216(b)oftheFairLabori

                 23 ll Standards Act ("FLSA"), 29 U.S.C. 201 et seq., for the recovery of unpaid wages, liquidated damages,i
                 24 11 and costs, including reasonable attorney's fees on behalf of all persons employed by Defendan'
                 2511                                     ,     ,                       ,
                                                                                                                              l




                          ll BUNGA BUNGA, LLC in all tipped positions, such as tipped employees, bartenders, and bussersi
                 26
                            throughout the statutory period herein.
                 27

                 28




                                                                        Page l of 13
                           Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 2 of 13


                       ll 2. Defendant BUNGA BUNGA, LLC willfully and intentionally violated the FLSA by requirin;
                     lit

                  2 ll tipped employees to participate in an invalid tip pool in violation of 29 C.F.R. 531.54 and NRS'?
                  3 ll 608.160. Defendant is also in willful violation of 29 CFR § 531.35 which forbids "kickbacks" o:
                  4
                  'll wages.

                      113. Thetippoolwasimproperbecause,butnotlimitedto,(i)thepoolwasinviolationofNevi
                  6
                           Revised Statute 608. l 60; (ii) the tip pool included managers, who are defined as employers; and (iii)i
                  7
                      ll that tipped employees were forced to pay a percentage of their gross sales to Defendant, even when
                  811


   N
                 9 11 patron did not leave a tip; (iv) that a percentage of the tipped employee's wages would be deducte?
   l/'i



   o; 10llforcertainservices(suchasaaSommelier4%tipout')evenwhensuchserviceswerenotusedatthel
    5'4'
    uO

  Z. :9 llj event; (v) tipped employees were required to always tip out to Defendant B{JNGA B{JNGA LLC al
    0     l"l
    (I)




5if

§ s121lleastl%oftheirtotalgrosssalesastippedemployees;(vi)thepoolwasinviolationoftheFairLaboi
  ILI


    !,
Q:?q
O:
          Q ll Standard Act's prohibition on certain tip pooling.




   (:n.i
   Oa
   No--
  'Cf:           "
                                                             JURISDICTION AND VENUE
   6 '0.
   0?
  :]:3

  a lgll5. ThisCourthassubjectmatterjurisdictionpursuantto28U.S.C.l331andsupplementall
  l/'t
  0
  0
  l"l
                1911 jurisdiction over Plaintiff' s state law claims pursuant to 28 U.S.C 1 367(a).
                20116. Inaddition,thisCourthasjurisdictionoverPlaintiff'sclaimundertheFairLaborStandardsl
                21
                           Act, 29 U.S.C. 203 et seq. hereinafter referred to as the FLSA.
                22
                      117. Venueisproperpursuantto28U.S.C.1391(b)and(c)becauseasubstantialpartoftheeventsi
                2311
                                                                                                                                 l


                      ll or omissions giving rise to the claims occurred within this District inasmuch as Plaintiff resides andi
                24u
                                                                                                                                 i




                25 ll worked, as here relevant, within this District. The Court has personal jurisdiction over the Defendant,i
                26 ll a domestic limited liability corporation.

                27118. ThisCourtisempoweredtoissueadeclaratoryjudgmentpursuantto28U.S.C.2201and2202.
                28




                                                                      Page 2 of 13
                           Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 3 of 13


                                                                       THE PARTIES
                    1

                 2                                                          Plaintiff

                 3 ll 9. During all relevant times herein, PLAINTIFF was employed by Defendant B{?TNGA BUNGAi

                 4 ll LLC including, specifically, throughout the period from August 2012 to November 2018 as a servi
                 511                    ,            ,,               ,,                       .
                        11 at Defendant s restaurant The Barrymore , located at 99 Convention Center Dr., Las Vegas, Nevada,?




                                                                                                                                     l
                 6
                        ll 89109.
                 7
                        1110. Plaintiffwas,andasofthetimeofthisfiling,remainsaresidentofLasVegas,Nevada.
                 811


   (N
                 9 jj 11. Plaintiff was an employee of Defendant within the meaning of the FLSA and the applicablei
   In
   0




   ; 1@11 statutesofNRs.
    ;'D
    a+0
   :'?";11                                                                 Defendant
    O    l'n
    Ul




s§<zs
   'Ns 1211
    IU



       p    12. Defendant BUNGA B{?JNGA LLC is a Nevada limited liability company, organized andl
Q:?p
0 z .g ll existing under the laws of Nevada, with its corporate headquarters at 395 E. Sunset Road, Las Vegas,i
;(3ffl
, .- IJ,
",y (;' 14
                          Clark County, Nevada, 89119.
               15
< z : ll 13. Defendant B{?JNGA B{JNGA LLC operates restaurants in the Las Vegas, Nevada area,j
!:q21611
   ;' 6




                                                                                                                                     i
    i:a2

    pj l711 including
   'Ei2}7
    00.
                                 "The Barrymore", located at 99 Convention Center Dr., Las Vegas, Nevada, 89109.
   "" 1811
   @  "14 U   af a dblafDfd eie,
           . ponxnormattonan BUNGABtTNGALLCh
                                 eenant              l l '
                                            asanannuagrossvoume?
   Vj
   0
   0
   ('i
               1911 of sales in excess of Five Hundred Thousand Dollars ($500,000).
               201115. TheDefendantdoesbusinessunderthetradenameormarkof"TheBarrymore".
               21
                          16. TheDefendantemployedPlaintiff,oractedintheinterestofanemployertowardsPlainti
               22
                        ll and other similarly situated current and former tipped employees and, directly or indirectly, jointly
               23 11

               24 it
                        ll severally, including, without limitation, directly or indirectly controlling and directing the terms o:

               25 ll employment and compensation of Plaintiff and other similarly situated current and former tippei
               26 11 employees.

               27 ll 17. The Defendant had the power to control the terms and conditions of employment of Plainti
                        11 and other similarly situated current and former tipped employees, including, without limitation, thosq

                                                                      Page 3 of 13
                     Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 4 of 13


                  ll terms and conditions relating to the claims alleged herein.
               lit

            21118. DefendantB{JNGAB{?JNGALLCemployedPlaintiffandothersimilarlysituatedcurrent
            3 ll former tipped employees.

            41119. Atalltimesrelevantherein,DefendanthasbeenanemployerwithinthemeaningofSectio:
            511                                              ..                     .
                  11 3(d) of the FLSA and the relevant provisions of the Nevada Revised Statutes.
            6
                     20. At all times relevant herein, Defendant has been an enterprise within the meaning of Sectio:
            7
                ll 3(r) of the FLSA.
            811


   (N
            91121. Atalltimesrelevantherein,Defendanthasbeenanenterpriseengagedincommerceorthei
   liTh




   6; 1@IlproductionofgoodsforcommercewithinthemeaningofSection3(s)(1)oftheFLSA.
    ;'D
    ruO

   ; :9 llll 22. At all times relevant herein, Plaintiff and all similarly situated tipped employees were engagi
s % M 1211 in commerce or in the production of goods for commerce as required by 29 U.S.C. 206-207.
< i u
':!
0:'i
     jNl3
      'i
Zj)ffl               23. DefendantBUNGAB{?JNGALLCissuedpaycheckstotheP1aintiffandallsimilarlysitual
, .- (4




fi::llr====J=:o'====='=='='==-"o"-:o..'
S ,"' 14



< ffi : ll 24. Defendant directed the work of Plaintiff and all similarly situated tipped employees, am
!Esl6ii
  2 ,"

  fj l711 Defendant benefited from work performed by Plaintiff and all similarly situated servers.
   0a




  ae 1 B 11 25. Plaintiff and similarly situated employees were required by the FLSA and the NRS.
  In
  ()
  O
  (f1
          191126. ManagersforDefendantBUNGABUNGALLC,managing"TheBarrymore",areemployersi
          2o 11 within the meaning of the FLSA and the NRS as they are vested with authority from Defendant to (l )l
          21
                     hire and terminate employees; (2) supervise and control the employee work schedule and conditionsi
          22
                     of employment; (3) determine both the rate and method of employment; and; (4) maintain thei
          23

                ll employment records.
          24 it

          25 ll 27. Pursuant to Defendant's policy and pattern or practice, Defendant B{JNGA B{JNGA LLC,i
          26 11 willfully required Plaintiff and other similarly situated employees to participate in an improper tipi
          27 j pool, giving a percentage of their earned tips to the Defendant, in violation of the FLSA and NRS?
          28
                     168.160.



                                                                  Page 4 of 13
                          Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 5 of 13


                                                 FLSA COLLECTIVE ACTION ALLEGATIONS
                1

                21128. Pursuantto29U.S.C.207and29U.S.C.216(b),PlaintiffseekstoprosecutehisFLSAclai:
                3 ll as a collective action on behalf of all non-exempt persons initially defined as follows:
             4 ll 29. All people who are or were formerly employed by Defendant B{?JNGA B{JNGA LLC, as?
             511.                                                          .            .
                     11 hpped hourly workers, also known as servers, waiters or waitresses, employed by B[JNGA B{?JNG.
             6
                         LLC, and "The Barrymore", and all similarly situated current and former employees holdi
             7
                     ll comparable positions but different titles, at any time from on or about October 11, 2016, to the entryi
             811




                                                                                                                              l
    N
            9 11 of judgment in this case, hereinafter referred to as "THE CLASS".
    @



    ;o 101130. TheDefendantisliableundertheFLSAbyfailingtoproperlypaywagestoPlaintiffandothei
    :j '=%o 1111 similaremployees.
,i€-ll-Therearemanysimilarlysi}uatedcui'rentand+ormerBarrymoreservers(andotheremployeesl
<:"ay
l.-B
-j=Bi?sll                   .                    ..
O  @ 7.p ll holding comparable positions, , but different titles) who were improperly forced to contribute to
E .2,2
2414
a< 'fi %                 unlawful tip pool in violation of the FLSA. Those servers who would benefit from the issuance of
< 3 50
"-a U ," 'a
OfflMl"
< z, 11 court-supervised notice of this lawsuit and the opportumty to )oin it. Thus, notice should be sent to?
Q'-zl6ii




                                                                                                                              ?
   d,'              ri




                                                                                                                              i
    gj l711 the FLSA Collective pursuant to 29 U.S.C. 216(b).
    "51a7
   'C .j- 1 i
    0a
   fS

   We 1 B 11 32. The claims of the Plaintiff stated herein is essentially the same as those of THE CLASS.
   l/'i
   0
   O
   l"l
           191133. TheFirstCIaimforReliefisproperlybroughtunderandmaintainedasanopt-incollectivi
           2011 .
                    11 achon pursuant to l 6(b) of the FLSA, 29 U.S.C 216(b).
           21
                         34. Those similarly situated employees are known to Defendant, are readily identifiable, and
           22
                         be located through Defendant's records.
           23

                                                 FEDERAL RULE OF CIVIL PROCEDURE 23
           24

           25 ll 35. Plaintiff also makes this Claim for Relief on behalf of THE CLASS pursuant to the Fedei
           26 ll Rules of Civil Procedure Rule 23 (FRCP 23).

           2711 36. The persons in THE CLASS identified are so numerous that joinder of all members is?
           2811.                .                     ..                            .
                    11 impracticable. Although Plaintiff does not know the precise number of such persons, the facts ol

                                                                   Page s of 13
                            Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 6 of 13


                        ll which the calculation of that number can be based are presently within the sole control of thi
                     lit

                  2
                           Defendant and is ascertainable.


                  3 ll 37. Defendant has acted, or has refused to act, on grounds generally applicable to The Class,i
                  4 ll thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to?
                  s
                  " 11 THE CLASS.
                  6
                           38. All said persons, including Plaintiff, are referred hereinafter as the "THE CLASS."
                  7
                      ll CLASS members are readily ascertainable from the records held by Defendant.
                  811


   (N
                  911 39. The number of THE CLASS membership is also ascertainable from the records held byl
   i?
   0



   ; 1@11 Defendant.
   ;'O
   oO

   Z.5 111140. TherecordsheldbyDefendantwillbeusedforthepurposeofnotifyingpotentialTHECLASSi
   9 a
   X)61'%
s< '§:' 3u"Lll members. Notice will be provided for by the means specified in F.R.C.P. 23.
  "001.!?




':'
O:';
      jNl3
 73ffl
         ';7)
                 41. TheCourtwillbenefitbyusingthejudicialsysteminthemostefficientmanner,savingtimei
, .- (L
,"' C/' 14
                           and court resources.
                15
':' ffi 3 ll 42. Upon information and belief, there are more than twenty-five (25) members of THE CLASS.
!!ol6ii
  d,                  it


   gj 171143. Plaintiff"sclaims,andthereliefPlaintiffseeks,typifytheclaimswhichcouldbeallegedbyl
  :3

  7= 1 g 11 any member of The Class. Because THE CLASS members were subject to the same practices of thel
  lJTh
  0
  O
  l'fi
                1911 Defendant, as alleged herein, for the improper and unlawful retention of tips and the requirement o
                2o 11 employees paying a percentage of their tips to the Defendant. Plaintiff and other members of THEI
                21
                           CLASS sustained similar losses, injuries, and damages that arose from these unlawful practices,i
                22
                           policies, and procedures used by Defendant.
                23

                      ll 44. Plaintiff is capable of fairly and adequately protecting the interests of THE CLASS.
                24 it

                251145. PlaintiffsinterestsdonotconflictwiththeinterestsofTHECLASSheseekstorepresentani
                26 11 Plaintiff intends to prosecute this action vigorously.

                27 ll 46. The interests of the members of THE CLASS will be fairly and adequately protected b;
                28
                           Plaintiff and Plaintiff" s counsel.



                                                                    Page 6 of 13
                    Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 7 of 13


                ll 47. Plaintiff has no adverse interest to THE CLASS and is represented by an experienced andi
              lit




                                                                                                                   i
           211 competent attorney in both collective action litigation and employment litigation, successfullyi
           3 ll representing other plaintiffs in similar cases.

           41148. InthecontextoftheillegalretentionoftipsaTHECLASSactionissuperiortootheravailablel
           511                         ......                                               .
               11 methods for the fair and efficient ad)udication of this case for the following reasons:
           6
                    49. Action by THE CLASS allows individuals to prosecute a lawsuit against the Defendant whi
           7
               ll some individual THE CLASS members may have otherwise lacked the financial resources to do so.
           811


   N
          9jj50. ActionbyTHECLASSservesthelargenumberofmemberstoprosecutetheircommonclaimsi
   In
  0



  ; 1011 in a single forum simultaneously and efficiently.
   ;'D
   u0

  Z. :7 llll 51. Action by THE CLASS action serves to streamline the judicial process where the losses,i
s j U l211 injuries, and damages of the individual THE CLASS members are small individually.
                    52. Action by THE CLASS action would further reduce the risks inherent of inconsistent claimsi

   i4 ll and varying adjudications which ultimately result in hindering THE CLASS members' rights am


  ,t j l711 53. The issues presented in this action can effectively be decided by means of common
   6 4
  ?0!

  A 1 B 11 CLASS-wide proof, streamlining the discovery process and an effective use of both counsel for thel
  In
  0
  0
  ('l
         1911 Plaintiff and for the Defendant.

         2o 11 54. Common questions of law and fact that are common to all individual THE CLASS membersl
         21
                    include, but are not limited to, the following:
         22
                    55. Whether the Plaintiff and THE CLASS were employed by the Defendant within the meanin?
         23
                    of the FLSA and NRS.
         24

         25 ll 56. Whether the Defendant improperly held tips in violation of the FLSA and NRS;
         26 ll s 7. That policies, practices, and procedures of the Defendant resulted in the managers receiving

         27 ll portion of the tipped employee's tips;
         28




                                                                Page 7 of 13
                             Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 8 of 13



                      l
                             58. Whether the Defendant employed a policy of retaining a portion of the Plaintiffs and

                   2 ll CLASS' tips for supplementing the manager's income;
                   3 ll 59. Whether Defendant misappropriated Plaintiff s tips and the tips of THE CLASS members byi
                   4 ll distributing a portion of them to tip ineligible workers at "The Barrymore" in violation of the relevant
                   511           .
                          11 porhons of the FLSA and NRS.
                   6
                             60. Defendant retained a portion of the Plaintiff's tips and the tips of members of THE CLASS,i
                   7
                          ll including but not limited to, an amount equal to approximately one percent (l %) of gross sales whether
                   811


      (N
                   9 11 a table tipped the server or not.
       In
      0
      Os
      *
                 101161. DefendantandothermembersofTheClasswerealsorequiredtosurrenderaportionofthei
            In
            Th
            0
      ;29
        m
       €9
                 llll tips to managers.
       6a
       y?
       a)(Nlf%
(     i'aolj
        s
<     l:
i (,) M
            )                                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
<:Hu
g=Ni?s
O;';
     g
Zgffl                       62. Defendant B{JNGA BUNGA LLC is in the business of owning and operating restaurants,i
? .-- Q
                 14
                            including "The Barrymore", located at 99 Convention Center Dr., Las Vegas, Nevada, 89109.
e 9(';1
   ,    a1%
          -
? (6 l"i
(p (> ?

< ffi 3 ll 63. "The Barrymore" prepares and serves beverages and food for patrons.
i,4         Q



!=sl6ii
  2 ,"
       qq

       gj
      'C:"l711
       OC1.
            2 l'/64.         "The Barrymore" also provides banquet space to rent for patron events.
      :tj'

      $: 1 B 11 65. At all times relevant herein, Defendant has been an employer within the meaning of Sectio:
      l/j
      0
      0
      ('l
                 1911 3(d) of the FLSA Defendant acted, through its managers to hire, terminate, schedule, employ, am
                 2o 11 maintain employment records of the Plaintiffs and THE CLASS.
                 21
                            66. Managers for Defendant are vested with the authority to hire and discipline employees.
                 22
                          ll 67. Managers are responsible for scheduling employees' work times. Managers are responsiblei
                 2311
                                                                                                                                   l


                          ll for determining the rate of pay for the employees, including Plaintiff and THE CLASS.
                 24 it

                 2511 68. Managers maintained employee records, such as writing reprimands for an employee'si
                 26 ll personnel file.

                 27 ll 69. Plaintiff and members of THE CLASS are tipped employees pursuant to 29 U.S.C. 203(t) as?
                          11 their occupation is one that customarily receives more than thirty (30) dollars in tips each month.


                                                                        Page 8 of 13
                       Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 9 of 13



                 l
                       70. Defendant is not entitled to reduce the minimum wage pursuant to 29 U.S.C. 203(m) as it i:

              2 ll prohibited in NRS 608.160.
              31171. DefendantrequiredthatthePlaintiffsandmembersofTHECLASSparticipateinaninvalii
              411 tippool.
              511                              ...                                                               ...l
                     11 72. Defendant required Plaintiff and members of THE CLASS to surrender a portion of their tipsl
              6
                       to pay for gross food sales a total of at least one percent (l %) of their gross sales when Plaintiff am
              7
                     ll members of The Class worked as tipped employees.
              811


   (N
              9 11 73. Defendant required Plaintiff and members of The Class to surrender a portion of their tips tol
   In
   0



   ; 1011 pay a portion of their tips to managers during banquet events.
   ;'D
   o+0

   Z, :9 llj 74. Defendant by and through its employees knowingly allowed for the managers to participate i:
   6;
   ffia?
   Qc-.llM

s j3 ull theimpropertippool,inviolationof29U.S.C.203(m)andNRS608.l60.
   Th01l


<:Es
07 ';7)
;(j4ffl                75. Defendant improperly retained tips from Plaintiff and members of THE CLASS thro
, .- lb
(/)"        1"

                       conversion and misappropriation of THE CLASS' funds by taking a percentage of their tipped wagesi
            15
< "i : ll and distributing them amongst managers and other service workers.
s.l:'-zl61l
   d,     it

  ,H l71176. DefendantdidnotgivenoticeofthetippooltoPlaintiffandmembersofTHECLASS.
   g 'ci.


  "" "77
  .@ 1811 .Dfd adhhPl=ffd
           eenantrequiretatte aintib fTHECLASS payaportionoteirtips?
                                   anmemerso          a fhaa'
  Vl
  6
  6
  l'n
            1911 to Managers. Plaintiff and members of THE CLASS were also required to surrender tips in the amoum
            2o 11 of at least one percent (l %) of their total gross receipts to Mangers of "The Barrymore" to distribui
            2111
                     ll to other employees.. That percentage was based on gross receipts and did not reflect whether Plainti
            22
                       and THE CLASS had been tipped or not.
            23

            24 it
                     ll 78. Defendant BUNGA BUNGA, LLC knowingly allowed for Managers to receive @oney fro:

            25 ll the tip pool in violation of NRS 608. 160.
            2611 79. DEFENDANT assigned the work that Plaintiff and THE CLASS performed, and/oi

            27 jj DEFENDANT are aware of all the work that Plaintiff and THE CLASS performed.
            28




                                                                   Page 9 of 13
                        Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 10 of 13



                  l
                         80. All members of THE CLASS performed the same primary job duties as the Plaintiff, includin;

                         but not limited to:
               2


               311 81. Customerservice;

               4 ll 82. Collecting and processing money from customers;
               511                   .             .
                      11 83. Taking food and drink orders;
               6
                         84. Putting food and drink orders into the kitchen;
               7
                      ll 85. Delivery of food and drink to the patrons.
               811


   (N
               9 jj 86. Pursuant to a company-wide policy, pattern, and practice, DEFENDANT unlawfully retainer
   IA




   6; 1@IlportionsofthetipsreceivedbyPlaintiffsandTHECLASS(viatipstothemanagers)inviolationo:
   ;B

   :€ 1111 the F.L.S.A., 29 U.S.C. 203(m) and NRS 608.160 to supplement the income of the Managers.
   u0



   6;
   y?
   0(Nln

s<:Eu
  "§ 3 ILII 87. Defendant'sactionswerewillful,malicious,andinrecklessdisregardofPlaintif'f'srightsandi
   'ooll




        'B
O:      ?7
                         the rights of other members of THE CLASS.
;(? .B e
g414
  >n
<hfi'D                                                     FIRST CAUSE OF ACTION
<3      W
a ,' Q - -
l-J
OfflM"
OE
OA#
< ? "N'                                        VIOLATION OF FAIR LABOR STANDARDS ACT
!3gl6
  ;,:ffl
   jj 1711 (Illegal Retention of Tips bv Emplover Defendant - Brought on Behalf of Plaintiff and THE CLASS
   '=" .bo "
   o ? 11
   :tj'

   7 1 B 11 88. Plaintiff, on behalf of himself and all other similarly situated persons identified herein as Thel
   f
   6
   0
   M
             1911 Class, re-allege and incorporate paragraphs l-87 of this Complaint as if they are fully set forth herein.?
             2o 11 89. At all relevant times herein, Defendant B{?JNGA B{JNGA LLC were and continue to be
             21
                        employer engaged in interstate commerce within the meaning of F.L.S.A. 29 U.S.C. § 203.
             22
                        90. Defendant BUNGA BUNGA LLC employed employees as defined in the FLSA, including b'
             23
                        not limited to the Plaintiffs and the members of The Class.
             24

             25 ll 91. Defendant BUNGA B{JNGA LLC was required to pay the Plaintiffs and members of Thei
             26 ll Class directly for the hours that those employees worked.

             27 jj 92. Plaintiffs and members of The Class are tipped employees within the meaning of 29 U.S.C. §J
             28 11
                      11 203 (t).


                                                                  Page 10 of 13
                       Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 11 of 13


                       93. The Managers for Defendant BUNGA B{?JNGA LLC are employers pursuant to 29 U.S.C §
                 l

                 2 ll 203 and are precluded under the 29 U.S.C. § 203 and NRS 608.160 from participating in any tip pool.i
                 3 ll 94. Defendant B{?JNGA BUNGA LLC violated 29 U.S.C. § 203(m)(2)(B) by requiring Plainti:

                 411 and members of The Class to pay a portion of their tips to their employer.
                 511                                                      .        ..
                     11 95. Defendant B{JNGA BUNGA LLC required Plaintiff and other members of The Class to pa)
                 6
                       one percent (1%) of their total gross food receipts to other Managers and other employees of "Thi
                 7
                     ll Barrymore" at the end of each shift. That money would then be redistributed amongst other "Thi
                 811


    (N
                 911 Barrymore" employees, including Managers. Furthermore, Defendant B{JNGA B{JNGA LLC,l
    l/'i




     i, -11-'-'-'-=-a-'--- ----=-"- '-'-'-' -
    Z,
    aQ
       s llll employees and having them contribute to other services that were not always used during their shift.
(
(
r
    -tU 12jj go.
    '0
    €
    0
           0
           h
           M
                               Plaintiff, on behalf of himself and the members of THE CLASS, seeks damages in that amounr
<:Es
<:tai
Q:?q
9j                                                                            . for minimum wage violations,i
Z=,ai"1,
   .ff : H 11 of their respective unpaid compensation provided by the F.L.S.A.
               14
                       taking of tips, attorneys' fees and costs of the action, and such other legal and equitable relief.
               15
< "i : 11 97. Defendant's actions were willful, malicious, and recklessly disregarded the rights of thei
a=zl6ii




                                                                                                                               i
 X,   it




                                                                                                                                i
     n M 11 Plaintiff and other members of THE CLASS. Plaintiff and the CLASS are entitled to an award o:
     "ola7
    '=gJ.17ii
    'C:   l /
     ga
    :C.!!?
    ,(Ll

    g; 1 B 11 liquidated damages under the FLSA as a result.
    Vi
    0
    0
    ('l
               1911                                       SECOND CAUSE OF ACTION
               20
                                                           VIOLATION OF NRS 608.160

               21
                       98. Plaintiff, on behalf of himself and all other similarly situated persons identified herein as Thei
               22
                       Class, re-allege and incorporate paragraphs l-97 of this Complaint as if they are fully set forth herein.i
               23

                     ll 99. By its actions as described herein, Defendant violated NRS 608.160(1)(a) by taking part o:
               24 it

               25 ll Plaintiff's tips, as well those tips of the CLASS.
               2611 100. Plaintiffwasdamagedinanatnountinexcessof$15,000.

               2711 101. Defendant's actions were willful, malicious, and recklessly disregarded the rights of thei
               2811..                                                                      ..                                .1
                     11 Plaintiff and other members of THE CLASS. As a result, Plaintiff and the CLASS are entitled to?


                                                                   Page 11 of 13
                      Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 12 of 13


                     ll punitive damages.
                lit

                2                                                PRAYER FOR RELIEF


                3             WHEREFORE, Plaintiff LUIS PONCE, on behalf of himself and all other similarly situati

               4 j persons, prays for the following relief:
                s
                         a.   At the earliest possible time, Plaintiff be allowed to give notice of this collective action, or thei
               6
                       Court issue such notice, to all persons who are presently or have been employed by Defendant as
               7
                    ll tipped employee or a person holding a comparable position but with a different title, from any timer
               811




                                                                                                                                  l
     (N
               9 11 from October 11, 2016 through and including the date of this Court's issuance of court-supervise
     In
     0




     ; 10lInotice.SuchnoticeshallinformTHECLASSthatthiscivilactionhasbeenfiled,ofthenatureofthi
     :"', 9o 1111 action and of their right to join this lawsuit;
      'O;
      ffifi
     pfi4r's
--   601/.
     s ()
)'C g ('-
j (1) M
                        b. Equitable tolling of the FLSA statute of limitations as a result of the Defendant' willful failurei
< :E a+
':!-jil3
07 '7
      7
Z3ffl                 to pay minimum wage to employees and for the taking of tips to ensure proper compensation pursuanti
, .- Q
rh7
r4
              lzl
              a"

                      to 29 U.S.C § 216;
              15
                        C.    Unpaid wages and liquidated damages in the maximum amount allowed by 29 U.S.C. § 201 ei
!'I!€E16
    Mo E

     N 1711 seq. and the supporting United States Department of Labor regulations and NRS Chapter 608, thi
      6c
     E.!!!

     7' lgll supporting Nevada Dept. of Labor Regulations and the employer's share of FICA, FUTA, statel
     In
     0
     0
     (f1
              1911 unemployment insurance, and other required employment taxes;
              20
                        d. Penalties under NRS Chapter 608 for the Defendant' failure to comply with the notice andi
              21
                      record keeping requirements of the Chapter;
              22
                        e.    Certification of this case as a THE CLASS action pursuant to Rule 23 of the Federal Rules o:
              23
                      Civil Procedure.
              24

              25        f. Designation of the Plaintiff as representative for THE CLASS, and counsel of record asi

              2611 Counsel;
              27        g. Issuance of a declaratory judgment that the practices complained of in this Complaint art
              2811                                           .                                      .
                    11 unlawful under NRS and the supporting Nevada Dept. of Labor Regulations;


                                                                   Page 12 of 13
                          Case 2:19-cv-02002-KJD-VCF Document 1 Filed 11/18/19 Page 13 of 13


                            h. An award of damages to Plaintiff and members of The Class;
                    l

                    2       1.    An award of damages representing the employer's share of FICA, FUTA, state unemploymenl

                    3 ll insurance, and any other required employment taxes;
                    4
                            j. An award of prejudgment and post-judgment interest;
                    s
                            k. An award of costs and expenses of this action together with reasonable attorneys' fees andi
                    6
                          expert fees; and
                    7
                            1. Such other and further relief as this Court deems just and proper.
                    8
                                                 k
                                  Datedthis l' daa.y of November, 2019.
                    9
    N
    lfi
    0
    Cl's
    m
     (6
                  1/1
                  IU
                                                                           RESPECTFULLY SUBMITTED,
    €
     Q:
     ;'D
     oi0

    ;;9ii                                                                  LAGOMARSINO LAW
     O     (q
     l/l
     ffi
     nM'l"1
     11)
-.? 6 0           lz?
§
y  fi
l"? € h
        p -'o
    () '.w                                                                  r?F:s         o.?.
<z?=
Q .4 '.j 13
?'t 'a
u (N "'
-
;(j,jtB
Z j,j ,aj
            O
                                                                          ffi:3oo5i    M. LAGOMARSINO, ESQ. (#671 1)
                                                                            3005 N. Horizon Ridge Pkwy., Suite 241
? .. lb
Cn"1"
9
,1 C/) l'+
                                                                           Henderson, Nevada 89052
     nu
           W
                                                                           Telephone: (702) 383-2864
           (-l

O=         ('l
                  15                                                       Facsimile: (702) 383-0065
           C)l)
Qa.
'< am "'                                                                   AML@lagomarsinolaw.com
;Q7gl6
 :? S
    C): ',                                                                 Attorney for Plaintiff Luis Ponce
     au
     3=
     Ng--
    'C .b "
     ,,.II
     O 4
                                                           DEMAND FOR TRIAL BY JURY

    g'is
    In
    0
                                  Pursuant to FED. R. CIV. P. 38(b), Plaintiff LUIS PONCE, demands a trial by jury on alli
    0
    l'n
                  19
                        ll questions of fact raised by the Complaint.
                  20 11
                                                 k

                  21
                                  Datedthis le) dayofNovember,2019.

                  22                                                       RESPECTFULLY SUBMITTED,

                  23                                                       LAGOMARSINO LAW

                  24
                                                                         Cf-Q?MARSINO, ESQ. (#671 1)
                                                                                tA..


                  25
                                                                           3005W. Hori?i Pkwy., Suite 241
                                                                               W. Hori?dge
                  26                                                       Henderson, Nevada 89052
                                                                           Telephone: (702) 383-2864
                  27                                                       Facsimile: (702) 383-0065
                                                                          AML@lagomarsinolaw.com
                  28
                                                                          Attorney for Plaintijf Luis Ponce


                                                                        Page 13 of 13
